Citation Nr: 1743952	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  16-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a right hip disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1990 to March 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for a thoracolumbar spine disability (listed as low back degenerative joint disease and T1-T2 degenerative changes); a cervical spine disability (listed as a cervical spine condition); a right hip disability (listed as right hip condition); a right knee disability (listed as a right knee injury); and a left knee disability (listed as a left knee condition).  

In April 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right hip disability and for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A thoracolumbar spine disability, diagnosed as thoracic and lumbar spine strain, had its onset in service.  

2.  A cervical spine disability, diagnosed as cervical spine strain, had its onset in service.  

3.  A right knee disability, diagnosed as postoperative residuals of an internal derangement and arthritis, had it onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracolumbar spine disability, diagnosed as thoracic and lumbar spine strain, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a cervical spine disability, diagnosed as cervical spine strain, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for a right knee disability, diagnosed as postoperative residuals of an internal derangement and arthritis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Thoracolumbar Disability and Cervical Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that she has a thoracolumbar spine disability and a cervical spine disability that are related to service.  She specifically maintains that she was treated for back problems and neck problems throughout her period of service.  She reports that she injured her back and neck in a motor vehicle accident and that she went to physical therapy for back and neck problems during service.  The Veteran essentially asserts that she was treated for thoracolumbar spine problems and cervical spine problems during service and since service.  

The Veteran served on active duty in the Navy from February 1990 to March 1997.  

The Veteran' service treatment records indicate that she was treated for back and neck problems on multiple occasions.  An August 1995 treatment report notes that the Veteran was status post a motor vehicle accident and that she complained of neck pain, without radiation or paresthesias, and lower back pain, without radiation, secondary to trauma.  The assessment was status post a motor vehicle accident with litigation pending times sixteen days, and mild lumbar strain and cervical strain.  

A subsequent August 1995 treatment report notes that the Veteran was seen for low back pain and neck pain status post an accident.  The assessment was low back and neck strain that were worsening secondary to noncompliance and work.  

A September 1995 treatment entry notes that the Veteran was seen for low back and neck strain.  The assessment was chronic low back pain and neck strain secondary to noncompliance.  

An October 1995 treatment reports notes that the Veteran was seen for low back pain and occasional neck pain, status post a motor vehicle accident in August 1995.  It was noted that the motor vehicle accident involved a head on collision and that the Veteran was wearing her seat belt.  The assessment was chronic episodic intervertebral disc syndrome with associated low back pain, associated with a motor vehicle accident and complicated by an increased lumbar lordotic curve and segmental dysfunctions of the lumbosacral spine.  The Veteran subsequently underwent treatment on numerous occasions at a chiropractic clinic for back and neck pain from October 1995 through at least January 1996.  

A March 1996 magnetic resonance imaging (MRI) study, as to the Veteran's right hip and lumbar spine, notes an impression of minimal bulges in the lower lumbar spine and an otherwise unremarkable study.  

A May 1996 treatment entry notes that the Veteran had multiple musculoskeletal complaints, including involving the back.  The assessment, at that time, was mechanical, musculoskeletal pain, with suspected low grade arthritis (general wear and tear), compounded by increased weight.  

A June 1996 consultation report indicates that the Veteran had low back pain following a motor vehicle accident. The Veteran reported that she presently had occasional low back pain and hip pain, as well as a decreased ability to sleep.  The assessment was no orthopedic pathology.  The examiner indicated that the Veteran was fit for duty.  A subsequent June 1996 treatment entry notes that the Veteran was seen for a long history of back pain.  The assessment was low back muscle strain.  

A July 1996 treatment entry notes that the Veteran had a long history of low back pain following a motor vehicle accident in August 1995.  The examiner reported that a lumbar spine x-ray shows a normal lumbosacral spine and that a thoracic spine x-rays shows minimal dextro-scoliosis.  The examiner indicated that an MRI study, as to the lumbar spine, shows minimal bulges at L4-L5 and L5-S1, but no signs of disc herniation.  The assessment was bio-mechanical low back pain.  A subsequent July 1996 treatment entry relates an assessment that includes chronic back pain.  

A July 1996 consultation report notes that the Veteran presented for an extensive work-up.  She reported that she was involved in a motor vehicle accident in August 1995 and that her pain began then in her whole body.  She stated that a few days later, her back pain because more intense.  It was noted that the Veteran's back pain seemed to be localized in the coccyx and radiated up into the lumbar spine and right hip.  As to an assessment, the examiner indicated that there was no evidence of an auto-immune arthritis and that the Veteran should be referred back to orthopedics.  

A July 1996 treatment entry relates an assessment that includes lumbar spine muscle strain.  

On a medical history form at the time of a March 1997 separation examination, the Veteran checked that she had recurrent back pain.  She reported that she was treated at a civilian hospital after an automobile accident with back and hip pains.  The reviewing examiner reported that the Veteran had recurrent low back pain following a motor vehicle accident in August 1995.  The examiner stated that the Veteran only had occasional spasms presently that were not considered disabling.  An objective March 1997 separation examination report includes a notation that the Veteran's spine and other musculoskeletal systems were normal.  

Post-service private and VA treatment records, including an examination report, show treatment for thoracolumbar spine and cervical spine problems.  

A September 2011 VA spine examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran had some back pain during service and that her MRI studies were normal.  The examiner stated that the Veteran specifically was involved in a motor vehicle accident in the 1990s with a cervicodorsal lumbar strain.  The examiner reported that there was presently a question about arthritis and that x-rays would be obtained.  It was noted that the Veteran presently had chronic neck and back pain, as well as soreness and aching in those areas, respectively.  The examiner indicated that the Veteran's pain was not radicular and that she used a cane to ambulate.  It was noted that cervical, dorsal (thoracic), and lumbar spine x-rays were normal.  

The diagnosis was cervicodorsal (cervicothoracic) lumbar spine strain.  The examiner indicated that he had reviewed the record and that the MRI studies that were normal back in the 1990s.  The examiner commented that the Veteran's current symptoms were not likely related to the service, but rather to natural age progression.  

The Board observes that the medical evidence shows that the Veteran was treated for thoracolumbar spine problems and cervical spine problems on multiple occasions throughout her period of service.  Post-service private and VA treatment records also show treatment for thoracolumbar spine and cervical spine problems.  The Board notes that the examiner, pursuant to a September 2011 VA spine examination report, indicated that the Veteran was involved in a motor vehicle accident with a cervicodorsal (cervicothoracic) lumbar strain.  The examiner also related a current diagnosis of cervicodorsal (cervicothoracic) lumbar spine strain.  The examiner, following a review of the claims file, indicated that Veteran's current symptoms were not likely related to the service, but rather to natural age progression.  The Board observes, however, that the examiner did not address the Veteran's reports of thoracolumbar spine problems during service and since service.  The Board notes that the Veteran is competent to report back and neck problems during service and since service.  See Davidson, 581 F.3d at 1313.  Additionally, the examiner did not provide much in the way of rationale regarding the basis for his conclusion that the Veteran's cervicodorsal (cervicothoracic) lumbar strain in service was not related to her current diagnosis of cervicodorsal (cervicothoracic) lumbar spine strain.  Therefore, the Board finds that the examiner's opinion is not probative in this matter.  

The Board notes that the Veteran is currently diagnosed with a thoracolumbar spine disability (thoracic and lumbar spine strain) and a cervical spine disability (cervical spine strain).  The Board finds the Veteran's reports of thoracolumbar spine and cervical spine problems during and since service to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving all reasonable doubt in her favor, the Board concludes that service connection for a thoracolumbar spine disability, diagnosed as thoracic and lumbar spine strain, and a cervical spine disability, diagnosed as cervical spine strain, is warranted.  Therefore, service connection for a thoracic spine disability, diagnosed as thoracic and lumbar spine strain, and for a cervical spine disability, diagnosed as cervical spine strain, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II. Right Knee Disability

The Veteran contends that she has right knee disability that is related to service.  She specifically maintains that she was treated for right knee problems throughout her period of service.  The Veteran essentially asserts that she was treated for right knee problems during and since service.  

The Veteran's service treatment records indicate that she was treated for right knee problems on multiple occasions during service.  An August 1995 treatment report notes that the Veteran was status post a motor vehicle accident and that she had complaints including knee pain secondary to trauma.  The assessment included status post a motor vehicle accident times sixteen days with litigation pending.  The assessment did not specifically include a right knee disability.  

A May 1996 treatment entry notes that the Veteran complained of multiple musculoskeletal problems, including in the knees.  The assessment was mechanical musculoskeletal pain, with suspected arthritis (general wear and tear), compounded by increased weight.  

A July 1996 consultation report indicates that the Veteran was seen for an extensive work-up.  She reported that she had a motor vehicle accident in August 1995 and that she began to have pain in her whole body.  The Veteran reported that she had pain in various locations, including in her right knee.  As to an assessment, the examiner indicated that there was no evidence of an auto-immune arthritis and that the Veteran should be referred back to orthopedics.  A subsequent July 1996 treatment entry relates an assessment of right knee pain.  

Another July 1996 treatment entry notes that the Veteran reported that she injured his right knee that weekend when she jumped off a plane and landed on her two feet.  The Veteran reported that she had swelling in her right knee.  The assessment included a right knee contusion.  

On a medical history form at the time of a March 1997 separation examination, the Veteran checked that she had a trick or locked knee.  The reviewing examiner indicated that the Veteran had right knee pain, status post a fall in July 1996, and that she complained of occasional swelling and patella pain which was not considered disabling.  An objective March 1997 separation examination report includes a notation that the Veteran's lower extremities were normal.  

Post-service private and VA treatment records, including an examination report, show treatment for variously diagnosed right knee problems, including a right knee strain; a medial meniscus tear of the right knee; and osteoarthritis of the right knee, etc.  

A September 2011 VA orthopedic examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran's claims file documents some knee pain in service with no specific diagnosis or surgery performed.  The examiner stated that since that time, the Veteran had some knee pain and that arthroscopic surgery was performed on the right knee around 2009.  It was noted that the Veteran was presently having stiffness and limited motion in the right knee, as well as aching, pain, swelling, and giving way of the right knee.  The examiner reported that an x-ray of the right knee shows arthritis.  

The diagnoses included postoperative internal derangement of the right knee.  The examiner indicated that having reviewed the record and the examination, and due to the length of time and lack of a nexus, any relationship of the knee to service was purely speculative.  

The Board observes that medical evidence shows that the Veteran was treated for right knee complaints during service.  Post-service private and VA treatment records also show treatment for variously diagnosed right knee problems.  Further, a September 2011 VA orthopedic examination report relates a diagnosis of postoperative internal derangement of the right knee and the examiner indicated that x-rays show arthritis of the right knee.  The Board notes that the examiner, pursuant to the September 2011 VA orthopedic examination report, and after a review of the claims file, found that any relationship of the Veteran's right knee to service was purely speculative.  The Board notes that the examiner did not provide much in the way of a rationale for his opinion that such a relationship was purely speculative.  Additionally, the examiner did not address the Veteran's reports of right knee problems during and since service.  The Board notes that the Veteran is competent to report right knee problems during service and since service.  See Davidson, 581 F.3d at 1313.  Thus, the Board finds that the examiner's statement that any relationship of the Veteran's right knee to service was purely speculative is not probative in this matter.  

The Veteran is currently diagnosed with a right knee disability, diagnosed as postoperative residuals of an internal derangement and arthritis.  In light of the evidence of record, the Board cannot conclude that the preponderance of the evidence is against the claim for service connection for a right knee disability, diagnosed as postoperative residuals of an internal derangement and arthritis.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a right knee disability, diagnosed as postoperative residuals of an internal derangement and arthritis, that had its onset during her period of service.  Therefore, service connection for a right knee disability, diagnosed postoperative residuals of an internal derangement and arthritis, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  






ORDER

Service connection for a thoracolumbar spine disability, diagnosed as thoracic and lumbar spine strain, is granted.  

Service connection for a cervical spine disability, diagnosed as cervical spine strain, is granted.  

Service connection for a right knee disability, diagnosed as postoperative residuals of an internal derangement and arthritis, is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a right hip disability and for a left knee disability.  

The Veteran is service-connected for tinnitus.  As discussed above, the Board has also granted service connection for a right knee disability, diagnosed as postoperative residuals of an internal derangement and arthritis; a thoracolumbar spine disability, diagnosed as thoracic and lumbar spine strain; and a cervical spine disability, diagnosed as cervical spine strain.  Given this change in circumstances, and to accord the Veteran due process, the RO should readjudicate the issues of entitlement to service connection for a right hip disability and for a left knee disability.  

The Veteran contends that she has a right hip disability and a left knee disability that are related to service.  She specifically maintains that she was treated for right hip problems throughout her period of service.  The Veteran also asserts that she has left knee disability that is related to her now service-connected right knee disability, diagnosed as postoperative residuals of an internal derangement and arthritis.  

The Veteran is competent to report right hip and left knee problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The Veteran's service treatment records indicate that she was treated for right hip problems on multiple occasions.  Such records do not specifically show treatment for a left knee disability, but do show treatment for complaints regarding the knees.  

Post-service private and VA treatment records, including an examination report, show treatment for right hip and left knee complaints.  

A September 2011 VA orthopedic examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran was treated for some hip and knee pain during service.  The examiner stated that since that time, the Veteran had some knee pain and some hip pain and that the hip pain might be coming from her back.  It was noted that the Veteran still had some hip pain.  The diagnosis included a normal examination of the right hip.  The examiner did not specifically address the Veteran's left knee.  The examiner indicated that after reviewing the record and the examination, and due to the length of time and lack of a nexus, any relationship of the right hip to service was purely speculative.  

The Board observes that the examiner, pursuant to the September 2011 VA orthopedic examination report, did not address the Veteran's claimed left knee disability.  Additionally, the examiner found that the Veteran had a normal examination as to her right hip, but did not address her reports of right hip problems during service and since service.  See Davidson, 581 F.3d at 1313.  

In light of the deficiencies with the September 2011 VA orthopedic examination report, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to her claims for service connection for a right hip disability and for a left knee disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for right hip and left knee problems since September 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise her that she may obtain and submit those records herself.  

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service symptomatology regarding her claimed right hip disability and left knee disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of her claimed right hip disability and left knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right hip disabilities and left knee disabilities  

The examiner must opine as to whether it is as at least as likely as not that any currently diagnosed right hip disabilities and left knee disabilities, are related to and/or had their onset during her period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for right hip problems during service, and any reports of the Veteran of right hip and left knee problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected right knee disability, diagnosed as postoperative residuals of an internal derangement and arthritis, and thoracolumbar spine disability, diagnosed as thoracic and lumbar spine strain, or any other service-connected disabilities, caused or aggravated any currently diagnosed right hip disabilities and left knee disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed right hip disabilities and left knee disabilities, by the Veteran's service-connected right knee disability, diagnosed as postoperative residuals of an internal derangement and arthritis, and thoracolumbar spine disability, diagnosed as thoracic and lumbar spine strain, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed right hip disabilities and left knee disabilities, prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


